Citation Nr: 1545265	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left ankle disability with degenerative arthritis and sinus tarsi syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran maintains that his current left ankle disability is the result of a twisting injury sustained during service.  In a March 2010 statement, the Veteran indicated that he badly twisted his left ankle at Ft. Sill in 1966, during a field exercise, and that a medic cared for him.  He noted that in the subsequent years, his ankle had collapsed several times.  The AOJ denied service connection, in part, because there was no evidence of an injury or chronic condition during service.  The Veteran's service personnel records reflect that he was stationed at Ft. Sill from September 1966 to March 1967, a period for which service treatment records have been found to be unavailable.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law  does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board acknowledges that the Veteran is competent to describe an injury during service, such as the twisting injury he states occurred in 1966.  The Board further acknowledges that available service treatment records describe an injury to the Veteran's right ankle in 1969, the result of a fall down stairs.  The Board has considered the Veteran's description of a twisting injury to the left ankle and the documented right ankle injury, and finds that it is reasonable to conclude that the Veteran is recalling a different event than the documented 1969 injury.  He should be afforded the opportunity to specifically describe the 1966 injury.  Then, an addendum opinion should be obtained from the August 2010 VA examiner regarding the etiology of the current left ankle disability, with consideration of the Veteran's statements regarding a twisting injury during service.

As a final matter, the record contains a November 2003 letter from the Social Security Administration (SSA) to the Veteran, indicating that he was entitled to monthly disability benefits beginning in October 2003.  Given the likelihood that records held by SSA might include those pertinent to the disability at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

In light of the above discussion, the Board concludes that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records. A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

2.  Contact the Veteran and request that he provide specific details regarding the claimed twisting injury to his left ankle in 1966, to include his unit at the time, where and how the injury occurred, and the type of treatment rendered.  

3.  Upon completion of the development directed above, return the record to the examiner who conducted the August 2010 VA examination for an addendum opinion regarding the etiology of the Veteran's left ankle disability.  If that examiner is unavailable, the request should be forwarded to a similarly qualified clinician.  If it is determined that an additional examination is required, such should be scheduled.

Following review of the claims file (and examination of the Veteran, if deemed necessary) the examiner should provide an opinion with respect to whether it is at least as likely as not (i.e., probability greater than 50 percent) that the Veteran's left ankle disability is related to any disease or injury during service.

Review of the entire record is required; however, the examiner's attention is invited to the Veteran's statements (to specifically include those obtained as the result of this remand) regarding a twisting injury in 1966, and subsequent symptoms referable to the left ankle.  The examiner is advised that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed left ankle disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




